

115 HR 4389 IH: To amend section 428 of the McKinney-Vento Homeless Assistance Act to set aside funds for case management services for residents of permanent supportive housing for homeless persons, and for other purposes.
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4389IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Duffy introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend section 428 of the McKinney-Vento Homeless Assistance Act to set aside funds for case
			 management services for residents of permanent supportive housing for
			 homeless persons, and for other purposes.
	
 1.Funding for case management services for residents of supportive housing for homeless personsSection 428 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11386b) is amended by adding at the end the following new subsection:
			
 (f)Set-Aside for supportive servicesFrom the amounts made available to carry out this subtitle for each fiscal year, an amount equal to not less than 15 percent shall be used for grants to recipients of permanent supportive housing grants for use only to provide supportive services, including case management services, to residents of permanent supportive housing..
		